Exhibit 10.7

 

 

Written Description of

2014 Executive Incentive Compensation Annual Plan –

Chief Financial Officer

 

 

The following is a description of the material terms of the 2014 Executive
Incentive Compensation Annual Plan (the “Plan”) that was adopted by the
Compensation Committee (the “Committee”) of the Board of Directors of Guaranty
Federal Bancshares, Inc. (the “Company”) with respect to the bonus payable to
Carter Peters, the Company’s Chief Financial Officer (the "Executive"), for
2014:

 

The Plan will pay a maximum of $54,000 of which thirty-three and one-third
percent (33 1/3%) of the bonus amount will be paid in cash and sixty-six and
two-thirds percent (66 2/3%) will be paid in the form of restricted stock
grants. There are three possible levels of incentive awards: threshold (25%);
target (50%); and maximum (100%). For any bonus amount to be paid, the threshold
level of performance must be achieved. The bonus amount will be prorated for
performance achievements between the threshold and target levels and between the
target and maximum levels. The four performance measurements of the Company (and
the weight given to each measurement) applicable to each award level are as
follows: (i) revenue growth (30%); (ii) net interest margin (20%); (iii)
efficiency ratio (20%); and (iv) pre-tax net income (30%). The following minimum
criteria must all be satisfied before an award is paid under the Plan: (i) net
income of the Company for calendar year 2014 of at least 75% of approved budget
to receive full performance incentive and incentive will be reduced by 50% if
Company achieves between 50% and 74.99% of budget net income; No incentive will
be paid if net income is below 50% of budget; (ii) satisfactory audits as
determined by the Board of Directors of the Company after review of findings
from regulatory examination reports and applicable audits and reviews; (iii) the
bank’s tier 1 leverage capital and total risk-based capital ratios must not fall
below 9% and 12%, respectively, and adversely classified assets to tier 1
capital and allowance for loan losses must not exceed 45%; and (iv) satisfactory
performance appraisal, actively employed by Guaranty Bank, and in good standing
at the time the bonus is paid, which will not be prior to the public release of
earnings in 2015 for the calendar year 2014. The Board of Directors of the
Company retains the right to make the final determination of the bonus payment
and amount, if any, and may consider other pertinent facts prior to making an
award of restricted stock. All incentive payments shall be subject to the
Company’s Compensation Clawback Policy.

 

The Plan also includes vesting and holding periods for the restricted stock
grants. The vesting period for these grants shall be three (3) years from the
date of grant. Also, the Executive agrees not to sell, transfer or otherwise
dispose of such shares for a period of three (3) years from the date of the
award. Exceptions to such restriction on sale, transfer or disposition may be
granted for hardship circumstances to be determined by the Committee.

 